Case 2:20-cv-02212-AS Document 19 Filed 03/25/21 Page 1 of 1 Page ID #:1262



 1

 2

 3                                                                   JS-6
 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT

 9              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

10

11   PATRICIA ANN R.,                      CASE NO. CV 20-02212-AS

12                     Plaintiff,

13         v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                       Defendant.
16

17

18         IT IS HEREBY ADJUDGED that the decision of the Commissioner
19   of the Social Security Administration is reversed in part and the
20   matter is remanded for further administrative action consistent
21   with the Opinion filed concurrently herewith.
22

23        DATED:    March 25, 2021
24
                                                         /s/      _________
25                                                    ALKA SAGAR
                                             UNITED STATES MAGISTRATE JUDGE
26

27

28
